Hurt, Judge.
Appellant is charged with murder. Before indictment found he applied for bail, which was granted, his bond being fixed at §7,000. After indictment he again applied for the writ of habeas corpus, which was granted and heard by the district judge, and his bail again fixed at §7,000. From this judgment he appeals because, he says, from the evidence and his pecuniary circumstances this amount is excessive.
*508[Opinion delivered March 4, 1886.]
The assistant attorney-general insists that, as appellant had obtained the writ and a hearing thereon in the first instance, that he-was not entitled to the second writ; and, as he failed to appeal from the first judgment fixing his bail at $7,000, and as there is no pretense of newly discovered evidence, appellant is now without remedy; that the judge who heard the case in chambers should have sustained the motion of the district attorney to dismiss the second writ, etc.
This position we think unsound. Article 187, Code oE Criminal Procedure, provides that when a person once dischaged, or admitted to bail, is afterwards indicted for the same offense for which he has been once arrested, he may be committed on the indictment, but shall be again entitled to the writ of habeas' corpus, and may, notwithstanding the indictment, be admitted to bail, if the facts of the case render it proper; but in cases where, after indictment found, the case of the defendant has been investigated on habeas corpus, and an order made either remanding him to custody or admitting him to bail, he shall neither be subject to be again placed in custody, unless when surrendered by his bail or when the trial of his case commences before a petit jury; nor shall he be again entitled to the writ of habeas corpus except in the special cases mentioned in articles 155 and 189.
By article 155 a party is entitled to the writ in cases of necessity, to wit, when the party is in legal custody, and' is afflicted with disease rendering his removal necessary.
Article 189 gives him the second writ in case of newly discovered important testimony, which was not in his power to produce at the first hearing.
We therefore conclude that if the first writ issue and is heard before indictment, the party is entitled to a second writ after indictment found, but that he is not entitled but to one writ either before or after indictment found, unless the case is made to come within the provisions of articles 155 or 189.
We have carefully read the statement of facts in this case, and must say that they impress us with the belief that a $7,000 bond is excessive. Appellant is very poor, almost entirely without property, and with but few friends. Viewing the case through these facts, we believe a bond in the sum of $3,500 sufficient.
The judgment of the court below is reversed, and the appellant is ordered to be discharged upon his giving bail in the manner provided by law in the sum of $3,500.
Ordered accordingly.